Case 2:18-cv-00165-Z-BR Document 12 Filed 06/14/21 Page1of4 PagelD 45

       
   

IN THE UNITED STATES DISTRICT COUR

FOR THE NORTHERN DISTRICT OF TEXA§ oq 1 90 5 RICE COURT
AMARILLO DIVISION FILES & xs

TRACEY HARRIS COOMER, §
TDCJ-CID No. 01473063, §
§
Plaintiff, §
§

v. §  2:18-CV-165-Z-BR
§
DR. WARNER B. MASSEY, et al., §
§
Defendants. §

MEMORANDUM OPINION AND ORDER
DISMISSING CIVIL RIGHTS COMPLAINT

This matter comes before the Court on Plaintiff's civil rights complaint brought pursuant
to 42 U.S.C. § 1983 against the above-referenced Defendants, filed September 5, 2018 (ECF No.
3) (“Complaint”). Plaintiff filed suit pro se while a prisoner incarcerated in the Texas Department
of Criminal Justice (“TDCJ”), Correctional Institutions Division. Plaintiff was granted permission
to proceed in forma pauperis. For the reasons discussed herein, Plaintiff s Complaint is
DISMISSED.

FACTUAL BACKGROUND

By his Complaint, Plaintiff alleges that on May 24, 2016, Defendant Massey took away his
medical restrictions without a medical basis, cancelled pain medications, and assaulted Plaintiff
during a physical exam. See ECF No. 3, at 5. Plaintiff alleges Defendants Melton, John Doe No.
1, and Jane Doe No. 1 fabricated facts during the grievance and investigation process, and
Defendant Markgraf failed to properly investigate the incident of assault by Dr. Massey. See id.,

at 4. Plaintiff also alleges Defendant Leeah deferred his medical treatments on some occasions. Td.
Case 2:18-cv-00165-Z-BR Document 12 Filed 06/14/21 Page 2of4 PagelD 46

at 5. Also, Plaintiff alleges that John Doe No. 2 and Jane Doe No. 2 of the classification unit
approved a job change that did not consider his medical restrictions. See id. Finally, Plaintiff
alleges John Doe No. 3 removed all of Plaintiff's medical restrictions without proper authority.
See id.

LEGAL STANDARD

When a prisoner confined in any jail, prison, or other correctional facility brings an action
with respect to prison conditions under any federal law, the Court may evaluate the complaint and
dismiss it without service of process, Ali v. Higgs, 892 F.2d 438, 440 (Sth Cir. 1990), if it is
frivolous!, malicious, fails to state a claim upon which relief can be granted, or seeks monetary
relief from a defendant who is immune from such relief. 28 U.S.C. §§ 1915A, 1915(e)(2). The
same standards will support dismissal of a suit brought under any federal law by a prisoner
confined in any jail, prison, or other correctional facility, where such suit concerns prison
conditions. 42 U.S.C. 1997e(c)(1). A Spears hearing need not be conducted for every pro se
complaint. Wilson v. Barrientos, 926 F.2d 480, 483 n.4 (Sth Cir. 1991).?

ANALYSIS

Plaintiff brought his suit over two years after the alleged assault and subsequent failure to
investigate by Dr. Massey and other Defendants. Thus, Plaintiffs claims are DISMISSED as time
barred. See Evans v. Fed. Bureau of Prisons, No. 3:18-CV-1104-C-BN, 2018 WL 2745260, at *]

(N.D. Tex. May 1, 2018), report and recommendation adopted, No. 3:18-CV-1104-C-BN, 2018

 

A claim is frivolous if it lacks an arguable basis in law or in fact. Booker v. Koonce, 2 F 3d 114, 115 (Sth Cir. 1993).
2 Green vs. McKaskle, 788 F.2d 1116, 1120 (Sth Cir. 1986) (“Of course, our discussion of Spears should not be
interpreted to mean that all or even most prisoner claims require or deserve a Spears hearing. A district court should
be able to dismiss as frivolous a significant number of prisoner suits on the complaint alone or the complaint together
with the Watson questionnaire.”)

 
 

 

Case 2:18-cv-00165-Z-BR Document 12 Filed 06/14/21 Page 3of4 PagelD 47

WL 2744902 (N.D. Tex. June 7, 2018) (“If ‘it is clear from the face of a complaint ... that the
claims asserted are barred by the applicable statute of limitations, those claims are properly
dismissed’ as frivolous.” (citing Wilson v. U.S. Penitentiary Leavenworth, 450 Fed. Appx. 397,
399 (5th Cir. 2011) (per curiam) (quoting Gartrell v. Gaylor, 981 F.2d 254, 256 (Sth Cir. 1993))).
Courts “may raise the defense of limitations sua sponte,” and, “where it is clear from the face of a
complaint filed in forma pauperis that the claims asserted are barred by the applicable statute of
limitations, those claims are properly dismissed under 28 U.S.C. § 1915(e)(2)(B).” See Meriwether
v. ABC Training/Safety Council Tex. Gulf Coast Chapter, No. 3:15-CV-862-N-BH, 2016 WL
8711726, at *2 (N.D. Tex. Oct. 24, 2016) (citations and brackets omitted), rec. accepted, 2016 WL
871279 (N.D. Tex. Nov. 18, 2016).

To the extent that any delayed medical appointments by Defendant Leeah, any cancellation
of medical restrictions by John Doe No. 3, or any work reassignment by John Doe No. 2 or Jane
Doe No. 2, occurred during the allowable time period for suit, Plaintiff has failed to allege
deliberate indifference, rather than negligence. A delay in medical care to a prisoner can constitute
an Eighth Amendment violation only if there has been deliberate indifference, which results in
substantial harm. Mendoza v. Lynaugh, 989 F.2d 191, 195 (5th Cir. 1993).

Deliberate indifference “is an extremely high standard to meet.” Hernandez v. Tex. Dep't
of Protective & Regulatory Servs., 380 F.3d 872, 882 (Sth Cir. 2004). (“We begin by emphasizing
that our court has interpreted the test of deliberate indifference as a significantly high burden for
plaintiffs to overcome.”). A prison official acts with deliberate indifference “only if (A) he knows
that inmates face a substantial risk of serious bodily harm and (B) he disregards that risk by failing
to take reasonable measures to abate it.” Gobert v. Caldwell, 463 F.3d 339, 346 (Sth Cir. 2006)

(citing Farmer v. Brennan, 511 U.S. 825, 847 (1994); see also Reeves y. Collins, 27 F.3d 174,
3
Case 2:18-cv-00165-Z-BR Document 12 Filed 06/14/21 Page4of4 PagelD 48

176-77 (5th Cir. 1994)). Unsuccessful medical treatment, acts of negligence or medical
malpractice do not constitute deliberate indifference, nor does a prisoner’s disagreement with his
medical treatment, absent exceptional circumstances. Hall v. Thomas, 190 F.3d 693 (Sth Cir.
1999); Stewart v. Murphy, 174 F.3d 530, 537 (Sth Cir.1999); Banuelos v. McFarland, 41 F.3d 232,
235 (5th Cir. 1995); Varnado v. Lynaugh, 920 F.2d 320, 321 (Sth Cir. 1991).

A showing of deliberate indifference requires the prisoner to submit evidence that prison
officials “ ‘refused to treat him, ignored his complaints, intentionally treated him incorrectly, or
engaged in any similar conduct that would clearly evince a wanton disregard for any serious
medical needs.’ ” Johnson v. Treen, 759 F.2d 1236, 1238 (5th Cir. 1985). The Fifth Circuit has
defined a “serious medical need” as “one for which treatment has been recommended or for which
the need is so apparent that even a layman would recognize that care is required.” Gobert, 463
F.3d at 345 n.12 (emphasis added). Plaintiff's Complaint does not state a claim for deliberate
indifference. Thus, these claims are also DISMISSED.

CONCLUSION

For the reasons set forth above and pursuant to 28 U.S.C. §§ 1915A, 1915(e)(2) and 42
U.S.C. § 1997e(a), it is ORDERED that the Complaint filed by Plaintiff pursuant to 42 U.S.C. §
1983 be DISMISSED with prejudice.

SO ORDERED.

June YY 2021.

 

MATZHEW J. HACSMARYK
UNJTED STATES DISTRICT JUDGE
